     Case 1-19-41313-jmm              Doc 158        Filed 08/25/20      Entered 08/25/20 11:29:54




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                          Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                                   Case No. 19-41313 (CEC)

                                    Debtor.
--------------------------------------------------------x

      ORDER AUTHORIZING AND APPROVING AN AUCTION SALE FOR THE
     REAL PROPERTIES KNOWN AS AND LOCATED AT 1376 AND 1414 UTICA
       AVENUE, BROOKLYN, NEW YORK 11203, FREE AND CLEAR OF ALL
        MONETARY LIENS, CLAIMS AND ENCUMBRANCES, WITH SUCH
     MONETARY LIENS, CLAIMS AND ENCUMBRANCES TO ATTACH TO THE
       PROCEEDS OF SALE; AND APPROVING THE TERMS OF SALE AND
           BIDDING PROCEDURES FOR THE DEBTOR’S PROPERTIES

        UPON the motion (the “Motion”) of Cort & Medas Associates, LLC, the debtor and debtor

in possession (the “Debtor”) and proponent of the Second Amended Plan of Reorganization, As

Modified dated August 13, 2020 (the “Plan”), seeking the entry of an order, in accordance with §§

105, and 363 and 365 of title 11, United States Code (the "Bankruptcy Code"), Federal Rules of

Bankruptcy Procedure 2002, 6004, and 6006, Local Rule 6004-1: (a) authorizing and approving

the terms and conditions for the sale (“Sale”) for the real properties known as and located at 1376

and 1414 Utica Avenue, Brooklyn, New York 11203 (Block: 4784, Lots: 20 & 35) (the

“Properties”) free and clear of all monetary liens, claims and encumbrances (collectively, the

“Liens”), with such Liens to attach to the proceeds of the Sale to the extent, with the validity and

in the same priority that existed prior to the Sale; (b) approving the bidding procedures for the sale

of the Properties; and (c) granting the Debtor such other and further relief as this Court deems just

and proper (the “Application”) (the “Motion”); and after due deliberation and consideration of all

the facts and circumstances herein; and upon the Affidavit of Service of the Motion on file with

the Court (ECF Doc. No. 145); and an Objection to the Motion having been filed by 1414 Utica

Avenue Lender LLC (ECF Doc. No. 137) and a Response Reservation of Rights with Respect to

                                                            1
     Case 1-19-41313-jmm          Doc 158      Filed 08/25/20     Entered 08/25/20 11:29:54




Sale Motion having been filed by Empire State Certified Development Corporation (ECF Doc.

No. 139); and a hearing having been held on August 5, 2020 (the “Hearing”) and the Court having

determined that the relief sought in the Motion is in the best interest of the Debtor’s estate and its

creditors; and adequate notice having been provided and no other or additional notice being

necessary or required; it is hereby

               ORDERED, that the Motion be and hereby is granted to the extent provided for

herein, and any other relief sought in the Motion not granted by this Order shall be considered at

the hearing scheduled to approve the results of the Auction to be held by this Court on October 28,

2020 at 2:00 (CEC) p.m. (the "Sale Hearing") before Hon. Carla E. Craig Alan S. Trust, Chief

(CEC) United States Bankruptcy Judge, Eastern District of New York, telephonically at Dial in

Number 888-273-3658 888-808-6929 (CEC); Access Code 2872314 2181522 (CEC); and it is

further

               ORDERED, that notice of the Motion given by the Debtor as described in the

Motion and the related Affidavit of Service is deemed adequate under the circumstances; and it is

further

               ORDERED, that the Terms and Conditions of Sale, annexed to this Order as

Exhibit “A”, are approved in all respects and the Debtor is authorized under Bankruptcy Code

section 363 to sell all of the Debtor’s right, title, and interest in and to the Properties at a public

auction and pursuant to the relevant terms of the Plan, free and clear of all Liens , with such Liens

attaching to the sale proceeds to the extent, with the validity and in the priority that existed prior

to the Sale and to the extent previously determined by the Court, and such Liens remaining in place

pending closing of the Sale of each of the Properties; and it is further

               ORDERED, that the Auction shall be conducted telephonically or by



                                                  2
    Case 1-19-41313-jmm          Doc 158      Filed 08/25/20     Entered 08/25/20 11:29:54




videoconference on October 22, 2020 (the “Sale Date”), or such other adjourned date posted on

the website maintained by Rosewood Realty Group, the Debtor’s auctioneer, and that the

Properties shall be offered for inspection by appointment at reasonable times, requested by the

interested party to the Debtor’s auctioneer, which will make such arrangements; and it is further

               ORDERED, that the Notice of Sale in substantially the form annexed hereto as

“Exhibit B” is approved in all respects. Within three (3) business days after entry of this Order,

the Debtor shall serve a copy of the Notice of Sale by first class mail or e-mail, upon the following

notice parties (each a “Notice Party” and collectively, the “Notice Parties”): (i) the Office of the

United States Trustee; (ii) counsel to the Debtor’s secured creditors; (iii) the Debtor’s sole

member; (iv) each of the Debtor’s creditors and tenants; (v) all other parties having requested

notices in the Debtor’s bankruptcy case; and it is further

               ORDERED, that within 48 hours after the conclusion of the Auction, or the

execution of a contract of sale with one or more purchasers for the Properties, the Debtor shall file

a Sale Declaration with the Court regarding the results of the Auction; and it is further

               ORDERED, that objections, if any, to that part of the relief sought in the Motion

not otherwise approved by this Order, including the Sale of the Properties free and clear of liens,

shall be (i) filed with the Bankruptcy Court by October 26, 2020, at 4:00 p.m. electronically by

registered users of the Court's electronic case filing system and, by all other parties in interest,

mailed to the Clerk of the United States Bankruptcy Court for the Eastern District of New York,

271-C Cadman Plaza East, Suite 1595, Brooklyn, New York 11201-1800 and (ii) upon: (a)

attorneys for the Debtor, Shafferman & Feldman LLP, 137 Fifth Avenue, 9 th Floor, New York,

New York 10010, Attn: Joel Shafferman, Esq.; and (b) the United States Trustee, U.S. Federal

Office Building, 201 Varick Street, Suite 1006, New York, New York 10014, Attn: Rachel Wolf,



                                                 3
     Case 1-19-41313-jmm          Doc 158      Filed 08/25/20      Entered 08/25/20 11:29:54




Esq.; and it is further

                ORDERED, that within three (3) business days of the entry of this Order, the

Debtor shall serve a copy of this Order by first class mail or e-mail, upon (i) the United States

Trustee; (ii) all creditors listed on the Debtor’s bankruptcy petition and/or that have filed proofs of

claim in the Debtor’s case; (iii) all parties having requested notices in the Debtor’s case; and (iv)

all appropriate taxing authorities, and file an affidavit evidencing service no later than the filing of

the Sale Declaration; and it is further

                ORDERED, that the Debtor shall have the right to cancel or adjourn the Auction

in the event that a plan is confirmed in this case providing for a refinancing of the Debtor’s secured

creditors prior to the date of the Auction.




                                                                 ____________________________
 Dated: Brooklyn, New York                                               Carla E. Craig
        August 25, 2020                                          United States Bankruptcy Judge

                                                   4
   Case 1-19-41313-jmm          Doc 158    Filed 08/25/20     Entered 08/25/20 11:29:54




                                        EXHIBIT “A”

                                       BIDDING
                                    PROCEDURES AND
                                      TERMS AND
                                     CONDITIONS OF
                                         SALE

The following bid procedures and terms and conditions of sale (the “Bidding Procedures”),
which were approved by an order for the United States Bankruptcy Court for the Eastern District
of New York (the “Bankruptcy Court”) dated August , 2020, shall govern the Auction and Sale
of the real properties of Cort & Medas Associates, LLC, the debtor and debtor in possession (the
“Debtor”) commonly known as and located at 1376 and 1414 Utica Avenue, Brooklyn, New
York 11203 (Block: 4784, Lots: 20 & 35) (the “Properties”), which is property of the Debtor’s
estate on or prior to Confirmation, as described in its Second Amended Plan of Reorganization
of Cort & Medas, LLC, as Modified dated August 13, 2020 (the “Plan), and Second Amended
Disclosure Statement for Second Amended Plan of Reorganization of Cort & Medas, LLC, as
Modified dated August 20, 2020 (the “Disclosure Statement”). The Debtor will seek entry of an
order from the Bankruptcy Court authorizing and approving the Sale of the Properties free and
clear of liens, claims, encumbrances, and interests, to the Successful Bidder (as defined in the
Plan and Disclosure Statement) as may be made at the Auction (as defined below).

                           A.     Approvals. The proposed sale shall in all respects be subject
                                  to approval by the Bankruptcy Court and in compliance with
                                  (i) the applicable provisions of title 11 of the United States
                                  Code (the “Bankruptcy Code”), (ii) the Federal Rules of
                                  Bankruptcy Procedure (the “Bankruptcy Rules”), and (iii)
                                  other applicable rules and law.

                           B.     Assets to be Sold. The assets to be sold shall consist of the
                                  Properties, which shall be sold as one lot as deemed advisable
                                  by Rosewood Realty Group (the “Broker”), retained by the
                                  Debtor pursuant to Order of the Bankruptcy Court entered
                                  on February 6, 2020 [ECF Doc #96], and such sale shall be
                                  free and clear of liens, claims, encumbrances and interests
                                  (collectively, the “Liens”), with such Liens to attach to the
                                  proceeds of the sale to the same extent, validity and priority
                                  that existed prior to the sale, and such Liens remaining in
                                  place pending closing of the sale of each of the Properties.

                           C.     Sale As Is, Where Is. Each Property shall be sold as is, where
                                  is, without any representation or warranty of any type
                                  whatsoever. The Properties may be sold with or without the
                                  current tenants at the Properties. The current monthly rent
                                  generated by the tenants is $43,468.00
Case 1-19-41313-jmm   Doc 158    Filed 08/25/20     Entered 08/25/20 11:29:54




                 D.     Stalking Horse Bidder. At any time prior to the Auction, the
                        Debtor, with reasonable consent of its secured creditors, may
                        select a Bidder to act as a stalking horse bidder in connection
                        with the Auction (the “Stalking Horse Bidder”) and enter into
                        a purchase agreement with such Stalking Horse Bidder (the
                        “Stalking Horse Agreement”) for a purchase price of not less
                        than $2,000,000.00, which shall be subject to higher and
                        better offers at the Auction, to establish the minimum bid for
                        the Properties at the Auction. The Debtor also reserves the
                        right, with reasonable consent of its secured creditors, and
                        subject to its rights under 11 U.S.C. § 363(f), to (i) provide a
                        breakup fee (the “Breakup Fee”) of a maximum amount of
                        three percent (3%) of the proposed purchase price under such
                        Stalking Horse Agreement payable to the Stalking Horse
                        Bidder from the proceeds of the Sale, and (ii) agree to
                        reimburse reasonable and documented out-of-pocket fees and
                        expenses not to exceed $25,000 (the “Expense
                        Reimbursement” and with the Breakup Fee, collectively, the
                        “Bid Protections”) to the extent the Debtor and Broker
                        determine, in their sole discretion and as a matter of its
                        reasonable business judgment, that provision of such Bid
                        Protections is likely to maximize the value of the Properties.
                        The Stalking Horse Bidder will be entitled to the Bid
                        Protections only upon the consummation of an alternative
                        transaction wherein the Stalking Horse Bidder is NOT the
                        successful bidder, and payable solely from the proceeds of
                        such transaction. If the Debtor selects a Stalking Horse
                        Bidder, the opening bid for the Properties at the Auction (the
                        “Initial Bid”) shall be equal to the purchase price agreed to
                        by the Stalking Horse Bidder plus the amount of any Bid
                        Protections as set forth in the Stalking Horse Agreement
                        (collectively, the “Initial Stalking Horse Bid Amount”).

                 E.     Buyer’s Premium. At closing, in addition to payment of the
                        purchase price to the Debtor, the Successful Bidder must also
                        pay to the Broker a buyer’s premium in an amount equal to
                        6% of the purchase price (the “Buyer’s Premium”).

                 F.     Qualification of Bidders. If the Auction is conducted without
                        a Stalking Horse Bidder, any potential bidder, other than the
                        Debtor, who wishes to submit a bid with respect to the
                        Properties must demonstrate to the satisfaction of the Debtor
                        that such potential bidder is a “Qualified Bidder.” A
                        Qualified Bidder is a potential bidder who delivers to the
                        Broker a written and signed, binding offer on or before the
                        Bid Deadline (as defined below) that:


                                     2
Case 1-19-41313-jmm      Doc 158       Filed 08/25/20      Entered 08/25/20 11:29:54




        (i)     is a bid for the Properties in its entirety for a cash price equal to or greater
                than $2,000,000 (the “Minimum Bid”).

        (ii)    states the bidder’s offer is irrevocable, and not contingent on obtaining
                financing or any due diligence until the closing of the purchase of the
                Properties if such bidder is the Successful Bidder;

        (iii)   states the bidder’s agreement to pay to the 6% Buyer’s Premium;

        (iv)    does not request or entitle the bidder to any transaction or break-up fee,
                expense reimbursement or similar type of payment;
        (v)     fully discloses the identity of each entity that will be bidding for the
                Properties (the “Potential Bidder”) or otherwise participating in
                connection with such bid on behalf of the Potential Bidder, the terms of
                any such participation (including, if the Potential Bidder is an entity
                formed for the purpose of consummating the proposed transaction
                contemplated by the bid, the equity holder or other financial backer), the
                Potential Bidder’s address, telephone number and email address where
                the bidder may be contacted;

        (vi)    is accompanied by evidence that a good faith deposit in the amount of
                $200,000 (the “Good Faith Deposit”), in immediately available funds, has
                been made (or is concurrently being made) by wire transfer to Shafferman
                & Feldman LLP, as escrow agent (the “Escrow Agent”), pursuant to wire
                instructions to be provided by the Debtor, and acknowledges that the
                Good Faith Deposit shall be held by the Escrow Agent in a non-interest
                bearing, segregated, account of the Escrow Agent for the Debtor’s estate
                in accordance with the terms hereof;

        (vii)   states that the bidder is financially capable of consummating the
                transaction contemplated by the bidder’s bid and any increased or
                modified bid that may be made at the Auction;

        (viii) is accompanied by financial information satisfactory to the Debtor which
               fairly and reasonably demonstrates the Potential Bidder’s ability (and the
               sources of the Potential Bidder’s ability) to close on its purchase of the
               Properties if the Potential Bidder should be the Successful Bidder (as
               hereinafter defined), in an amount at least as much as its bid as necessary
               to consummate the transaction contemplated by the bidder’s bid and any
               increased or modified bid that may be made at the Auction;

        (ix)    includes an executed original of these Bid Procedures acknowledging and
                agreeing to these Bid Procedures and all the terms thereof, including the
                following:


                                          3
Case 1-19-41313-jmm   Doc 158      Filed 08/25/20      Entered 08/25/20 11:29:54




           1.    the Potential Bidder is not a partner, officer, director, stockholder,
                 agent, employee or insider of the Debtor, the Debtor’s principals, the
                 Broker, the Debtor, Debtor’s principals or any relative of any of the
                 foregoing, unless waived in writing by the Debtor prior to the Bid
                 Deadline;

           2.    the Potential Bidder relied solely on its own independent
                 investigation, analysis, appraisal and evaluation of the Properties and
                 it did not rely upon and did not receive any written or oral statements,
                 representations, warranties, promises or guarantees whatsoever,
                 whether express or implied or by operation of law or otherwise, with
                 respect to the Properties and waives any and all claims against Debtor
                 and Broker; and
           3.    the Potential Bidder’s bid is irrevocable until the earlier of the Closing
                 Date (as defined herein) or until its bid is affirmatively rejected; and

           4.    Each Bidder must submit an opening bid in an amount equal to or
                 greater than the Minimum Bid. The first bid made over the Minimum
                 Bid must be in the amount of $60,000 if there is a Stalking Horse
                 Bidder and thereafter if there is no Stalking Horse Bidder, Qualified
                 Bidders may submit successive bids higher than the previous bid in
                 increments of no less than $25,000. The Debtor and Rosewood
                 reserve the right to alter the incremental bid amount at any time during
                 the Auction; and

           5.    the Potential Bidder’s offer shall not be binding prior to the time that
                 the Auction is conducted and the sale of the Properties approved by
                 the Bankruptcy Court; and

           6.    if the Potential Bidder is the Successful Bidder, it shall, within two
                 (2) business days after the Auction, increase the Deposit as necessary
                 to an amount equal to ten (10%) percent of (i) the final bid at the
                 Auction, plus (ii) the 6% Buyer’s Premium, within 48 hours of the
                 Auction, with TIME BEING OF THE ESSENCE AS TO THE
                 SUCCESSFUL BIDDER’S OBLIGATION TO INCREASE THE
                 DEPOSIT; and

           7.    if the Potential Bidder is the Successful Bidder, it shall close on the
                 purchase of the Properties within twenty-one (21) days after entry by
                 the Bankruptcy Court of an order approving the sale of the Properties
                 (the “Sale Order”), or on such other date as the Seller and the
                 Successful Bidder shall otherwise agree to in writing, or as may
                 otherwise be directed by Bankruptcy Court order (such date, the
                 “Closing Date”), with TIME BEING OF THE ESSENCE AS TO
                 THE SUCCESSFUL BIDDER’S OBLIGATION TO CLOSE ON
                 THE CLOSING DATE AND TO PAY THE BALANCE OF THE

                                       4
Case 1-19-41313-jmm      Doc 158     Filed 08/25/20     Entered 08/25/20 11:29:54




                   PURCHASE PRICE AT THE CLOSING; and

        (x)    includes evidence of authorization and approval from the bidder’s board
               of directors (or comparable governing body) with respect to the
               submission, execution, delivery, and closing of a PSA; and

        (xi)   contains other information reasonably requested by the Debtor and/or the
               Broker.

        A competing bid meeting the above requirements shall constitute a “Qualified
        Bid”. The Broker shall make a determination regarding whether a bid is a
        Qualified Bid and shall notify bidders whether their bids have been determined
        to be qualified by no later than October 20, 2020, at 5:00 p.m. (prevailing Eastern
        Time).

                    G.      Deposit Increase. Subject only to Section (E) hereinabove, if
                            the Potential Bidder becomes the Successful Bidder, it shall,
                            within two (2) business days after the Auction, increase the
                            Deposit as necessary to an amount equal to ten (10%) percent
                            of (i) the final bid at the Auction, plus (ii) the 6% Buyer’s
                            Premium, within 48 hours of the Auction, TIME BEING OF
                            THE ESSENCE.

                    H.      Closing Deadline. If the Potential Bidder is the Successful
                            Bidder, it shall close on the purchase of the Properties within
                            twenty-one (21) days after entry by the Bankruptcy Court of
                            an order approving the sale of the Properties (the “Sale
                            Order”), or on such other date as the Debtor and the
                            Successful Bidder shall otherwise agree to in writing, or as
                            may otherwise be directed by Order of the Bankruptcy Court
                            (such date, the “Closing Date”), with TIME BEING OF THE
                            ESSENCE AS TO THE SUCCESSFUL BIDDER’S
                            OBLIGATION TO CLOSE ON THE CLOSING DATE
                            AND TO PAY THE BALANCE OF THE PURCHASE
                            PRICE AT THE CLOSING.

                    I.      Secured Creditors as Qualified Bidders. Notwithstanding
                            anything herein to the contrary:

                 (1) 1414 Utica Avenue Lender (“1414 Lender”) is a
       Qualified Bidder and has the right (but does not have to exercise the
       right) to make an initial credit bid for the Properties of up to
       $1,590,760.79 on account of its claim for principal and non-default
       rate interest without the need for any deposit or fulfilling the other
       requirements for a Potential Bidder to be a Qualifying Bidder, and
       paying all other senior liens, claims and encumbrances (“1414

                                         5
Case 1-19-41313-jmm      Doc 158      Filed 08/25/20     Entered 08/25/20 11:29:54




       Lender’s Initial Credit Bid”); 1414 Lender shall also have the right
       (but does not have to exercise the right) to make a further credit bid
       for the Properties in the amount of $569,204.10, for a total credit bid
       of $2,159,964.89, subject to it paying Empire State Certified
       Development Corporation (“ESCDC”) in full on account of its claim
       in the estimated amount of $733,163.40 and paying all other senior
       liens, claims and encumbrances (“1414 Lender’s Total Credit Bid”);
       and

                (2)   ESCDC is a Qualified Bidder and has the right (but
       does not have to exercise the right), to make a credit bid up to
       $733,163.40, for the Properties without the need for any deposit or
       fulfilling the other requirements for a Potential Bidder to be a
       Qualifying Bidder, subject to its paying 1414 Lender the sum of
       $1,590,760.79 (“ESCDC’s Credit Bid”) and paying all other senior
       liens, claims and encumbrances; and

               (3)     Subject to approval of the Bankruptcy Court, the
       Debtor and the Broker shall have the sole discretion to accept a joint
       credit bid of 1414 Lender and ESCDC.

                    J.      Bid Deadline. All Qualified Bids must be submitted by no
                            later than October 20, 2020 at 5p.m. (ET) (the “Bid
                            Deadline”). Prior to the Bid Deadline, Qualified Bidders
                            shall deliver written copies of their written and signed,
                            binding offer along with all required deliverables to the
                            Broker by transmitting same to The Rosewood Realty Group,
                            38 E 29th Street, 5th floor, New York, NY 10016, Attn: Greg
                            Corbin Greg@Rosewoodrg.com.

        (i)    Auction. In the event that the Debtor and Broker receive by the Bid
               Deadline one or more bids that it deems in their discretion to constitute
               Qualified Bids (other than by the Debtor), the Broker shall conduct an
               auction with respect to the Properties (the “Auction”). The Auction shall
               take place telephonically or by videoconference on October 22, 2020, at
               11:00 a.m. (ET) (the “Auction Time”) or such other time as the Broker
               shall notify all Qualified Bidders, the Debtor, and other invitees via e-mail
               or facsimile not later than one (1) business day before the Auction Time
               (or re-scheduled Auction Time, as applicable). If, however, only one
               Qualified Bid is received by the Bid Deadline, then the Auction will not
               be held, and Broker shall so notify the Debtor no later than one (1) business
               day after the Bid Deadline and the Debtor shall proceed to seek approval
               of the sale. The Auction shall be governed by the following procedures:

        (i)    Only authorized representatives and respective counsel of each of the
               Qualified Bidders, the Debtor, 1414 Lender, ESCDC, and the Broker

                                         6
Case 1-19-41313-jmm      Doc 158     Filed 08/25/20     Entered 08/25/20 11:29:54




                shall be permitted to attend and participate at the Auction, unless
                otherwise agreed to by the Debtor and the Broker in their sole discretion;

        (ii)    Only the Debtor and other Qualified Bidders shall be entitled to make any
                subsequent bids at the Auction;

        (iii)   The Debtor and each Qualified Bidder shall be required to confirm that it
                has not engaged in any collusion with respect to the bidding or the sale;

        (iv)    Bidding shall commence at the amount of the highest and best Qualified
                Bid submitted by the Qualified Bidders by the Bid Deadline;

        (v)     The Broker shall have the exclusive right to set the bidding increments;

        (vi)    The Debtor and other Qualified Bidders shall participate in person at the
                Auction (or through a method designated by Broker), through a duly
                authorized representative with authority to bind the entity;

        (vii)   The Auction will be conducted so that the Debtor and each Qualified
                Bidder will be informed of the previous bid;

        (viii) The Auction shall continue until there is only one final offer for the
               Properties (either in groups or all together) that the Broker determines,
               subject to Bankruptcy Court approval, is the highest and best offer
               submitted at the Auction from among the Qualified Bidders and the
               Debtor (the “Successful Bid”). The bidder submitting each such
               Successful Bid shall become a “Successful Bidder” and shall have such
               rights and responsibilities set forth herein and in the Plan;

        (ix)    At the end of the Auction, the Broker shall also announce the next highest
                and otherwise best offer(s) after the Successful Bid (the “Next Highest
                Bid(s),” and the Qualified Bidder that submitted such bid, the “Next
                Highest Bidder(s)”).

        (x)     The Debtor reserves the right to seek approval of the Next Highest Bid(s)
                as a back–up bid and may seek approval at the Sale Hearing to close the
                Sale to the Next Highest Bidder(s) if the Successful Bidder(s) fails to
                close for any reason;

        (xi)    if the Next Highest Bidder(s) is determined by the Broker to have
                submitted the Next Highest Bid(s), or next best bid (the “Next Best
                Bid(s)”) at the Auction, it will be considered a back-up bid (the “Backup
                Bid(s)”) and, the Next Highest Bidder(s), therefore, to be designated the
                back-up bidder (the “Back-up Bidder(s)”), who shall be notified in
                writing that the Debtor has determined to proceed with the Back-up
                Bid(s) after default by the Successful Bidder(s), the Potential Bidder(s)

                                        7
Case 1-19-41313-jmm      Doc 158      Filed 08/25/20      Entered 08/25/20 11:29:54




                shall close on the purchase of the Properties on the Back-up Closing Date
                (as hereinafter defined), with TIME BEING OF THE ESSENCE AS TO
                THE BACK-UP BIDDER’S OBLIGATION TO CLOSE AND TO PAY
                THE BALANCE OF THE PURCHASE PRICE ON THE BACK-UP
                CLOSING DATE;

        (xii)   if (a) a Qualified Bidder is a Successful Bidder, the Deposit shall become
                non-refundable and shall be forfeited by such Successful Bidder as
                liquidated damages in the event such Successful Bidder shall fail to close
                the purchase of the Properties on the Closing Date, and (b) if the Back-up
                Bidder(s) and the Broker determine to proceed with the Back-up Bid(s)
                after default by the Successful Bidder(s), the Deposit of such Back-up
                Bidder(s) shall become non-refundable and shall be forfeited by such
                Back-up Bidder(s) as liquidated damages if the Back-up Bidder(s) shall
                fail to close the purchase of the Properties on the Backup Closing Date(s).

        (xiii) If more than one Qualified Bidder(s) submits a bid in excess of the Bid
               deemed submitted by the Debtor, after selection of the Successful
               Bidder(s), then the Broker shall determine which bid constitutes the
               Back- up Bid(s).

        (xiv)   The Successful Bidder must pay the balance of the Purchase Price for the
                Assets to the Debtor by wire transfer to an attorney escrow account
                designated by the Debtor in immediately available federal funds. The
                Successful Bidder must close title to the Properties at a date that is no later
                than the Closing Deadline, TIME BEING OF THE ESSENCE as to the
                Successful Bidder, although such date may be extended solely by the
                Debtor in consultation with all of its secured creditors. Notwithstanding
                the foregoing, the Debtor shall grant the Successful Bidder a single thirty
                (30-day) extension (the “Extension”), at the request of the Successful
                Bidder, provided the Successful Bidder posts an additional, non-
                refundable deposit equal to ten percent (10%) of the Purchase Price (the
                “Extension Deposit”), for an aggregate non-refundable deposit equal to
                twenty percent (20%) of the Purchase Price, prior to the Closing Deadline
                (the “Total Deposit”). The Extension Deposit shall be made by wire
                transfer to an attorney escrow account designated by the Debtor in
                immediately available federal funds, and together with the Additional
                Deposit, shall be deemed, collectively, the “Deposit.” If the Successful
                Bidder elects to exercise the Extension, the Closing shall take place on or
                before the thirtieth (30th) day following the Closing Deadline, TIME
                BEING OF THE ESSENCE as to the Successful Bidder. If the
                Successful Bidder elects to exercise the Extension, the Successful Bidder
                shall be responsible for all real estate taxes, costs, fees, and expenses
                incurred by the Estate after the original Closing Deadline through the date
                of the actual Closing. The Successful Bidder shall also be responsible for
                any additional interest, fees, and other amounts incurred by the Lender

                                          8
Case 1-19-41313-jmm     Doc 158      Filed 08/25/20     Entered 08/25/20 11:29:54




               and any other party asserting a lien against the Real Property from the day
               after the Closing Deadline through the date of the actual Closing.
        (xv)   Closing on Back-up Bid. If for any reason the Successful Bidder shall fail
               to timely close the sale of the Properties, and the Debtor determines to
               proceed with the Back-up Bid(s), the Back-up Bidder(s) shall close on
               the purchase of the Properties and pay the amount of the Back-up Bid(s),
               less its Deposit previously posted, on the later of the Closing Date and
               twenty-one (21) business days after written notice of the Successful
               Bidder’s default in closing (the “Back-up Closing Date”), with TIME
               BEING OF THE ESSENCE AS TO THE BACK-UP BIDDER’S
               OBLIGATION TO CLOSE ON THE BACK-UP CLOSING DATE
               AND TO PAY THE BALANCE OF THE PURCHASE PRICE AT THE
               CLOSING. If the Debtor proceeds with the Back-up Bid(s), then the
               Back-up Bidder(s) shall be obligated to close title to the Properties and
               there shall be no contingency of any kind or nature that will permit the
               Back-up Bidder(s) not to proceed on the Back- up Closing Date other
               than the inability of the Debtor to deliver title to the Properties. In the
               event the Back-up Bidder(s) shall be obliged, but shall fail, to timely close
               the purchase of the Properties, the Back-up Bidder(s) shall be in default,
               and the Back-up Bidder(s) shall forfeit its Deposit. Notwithstanding the
               foregoing, the Purchaser shall have the right, but not the obligation, to
               extend the Back-up Closing Date up to an additional ten (10) business
               days (the “Adjourned Back-up Closing Period”), with TIME BEING OF
               THE ESSENCE as to the Back-up Bidder’s obligation to close prior to
               the expiration of the Adjourned Back-up Closing Period; and in such
               event, if the Back-up Bidder(s) shall fail to close the purchase of the
               Properties prior to expiration of the Adjourned Back-up Closing Period,
               the Backup Bidder(s) shall be in default and the Back-up Bidder(s) shall
               forfeit its Deposit.

                   K.      Sale Hearing. A hearing to consider approval of the sale of
                           the Properties to the Successful Bidder will be held before
                           the Honorable Carla E. Craig Alan S. Trust, Chief (CEC)
                           United States Bankruptcy Judge, telephonically at Dial in
                           Number 888-273-3658 888-808-6929 (CEC); Access Code
                           2872314 2181522 (CEC); on October 28, 2020 at 2:00 (CEC)
                           pm, or at such other time as counsel may be heard.

                   L.      Return of Deposit. Except as otherwise provided in this
                           paragraph with respect to any Successful Bid and any Back-
                           Up Bid, the Deposits of all Qualified Bidders that submitted
                           such a deposit under the Bidding Procedures shall be returned
                           upon or within three (3) business days after the date on which
                           the Bankruptcy Court enters an order approving the sale of
                           the Properties to the Successful Bidder or otherwise
                           concludes the Sale Hearing without adjournment. The

                                        9
Case 1-19-41313-jmm   Doc 158    Filed 08/25/20     Entered 08/25/20 11:29:54




                        Deposit of the Successful Bidder shall be held until the
                        closing of the sale of the Properties and applied in accordance
                        with the Successful Bid. The Deposit of the Back-Up Bidder
                        shall be returned within three (3) business days after the
                        Successful Bidder closes on the sale of the property.


                 M.     Consent to Bankruptcy Court Jurisdiction. The Bankruptcy
                        Court shall retain jurisdiction to determine any disputes
                        concerning the Auction of the Assets. By participating in the
                        Auction, all Bidders consent to the jurisdiction of the
                        Bankruptcy Court to determine such disputes under the
                        Debtor’s pending case.




                                    10
   Case 1-19-41313-jmm         Doc 158     Filed 08/25/20     Entered 08/25/20 11:29:54




                     MEMORANDUM OF SALE – SUCCESSFUL BIDDERS

Purchase Price:
The undersigned has this    day of       2020, agreed to purchase the real properties located
at 1376 and 1414 Utica Avenue, Brooklyn, New York 11203 (Block: 4784, Lots: 20 & 35)
(the “Properties”) and sold by the Debtor pursuant to the Order of the United States
Bankruptcy Court for the Eastern District of New York, entered on
                                                 2020, authorizing the sale of the Properties,
for the sum of $                                             DOLLARS and hereby
promises and agrees to comply with the annexed Terms and Conditions of Sale of the
Properties and this Memorandum of Sale.

SUCCESSFUL BIDDER (Signature)


PRINT NAME


ADDRESS


ADDRESS (City, State, Zip)


TELEPHONE NUMBER


EMAIL ADDRESS

Received from                              the sum of $                  DOLLARS, as a non-
Case 1-19-41313-jmm        Doc 158     Filed 08/25/20    Entered 08/25/20 11:29:54




refundable deposit for the purchase of the Properties pursuant to the Terms and
Conditions of Sale.

This is to verify that the final Purchase Price in the above sale was for the sum
of
$                   .


[SALES AGENT]

SUCCESSFUL BIDDER ATTORNEY INFORMATION

Name

Address

Phone
 Case 1-19-41313-jmm              Doc 158       Filed 08/25/20    Entered 08/25/20 11:29:54




                                             EXHIBIT B



UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re:                                                      Chapter 11

CORT & MEDAS ASSOCIATES, LLC,                               Case No. 19-41313 (CEC)

                                    Debtor.
--------------------------------------------------------x

      NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST OF
     SALE FOR THE REAL PROPERTIES KNOWN AS AND LOCATED AT
       1376 and 1414 UTICA AVENUE, BROOKLYN, NEW YORK 11203

       PLEASE TAKE NOTICE that, on March 6, 2020 (“Petition Date”), Cort &
Medas Associates, LLC (the “Debtor”) filed a voluntary petition for relief under Chapter
11 of Title 11 of the United States Code (“Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (“Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that, by Order entered on February 6,
2020, the Bankruptcy Court approved the retention Rosewood Realty Group as real estate
broker (the “Broker”) to sell the Debtor’s real properties known as and located at 1376
and 1414 Utica Avenue, Brooklyn, New York 11203 (Block: 4784, Lots: 20 & 35) (the
“Properties”).
         PLEASE TAKE FURTHER NOTICE that, pursuant to an Order entered on
August__, 2020 (“Sale Procedure Order”), the Bankruptcy Court authorized the Debtor
to sell the Properties.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Code §§
363(b) and (f), Bankruptcy Rule 6004, Local Bankruptcy Rule 6004-1 and the Sale
Procedure Order, the Assets will be sold free and clear of all liens, claims and
encumbrances, with such liens, claims and encumbrances to attach to the net proceeds of
sale payable to the Debtor’s estate pursuant to the Sale Procedure Order.

        PLEASE TAKE FURTHER NOTICE that the Properties are being sold “as is”,
“where is”, without any representations of any kind or nature whatsoever, including as to
merchantability or fitness for a particular purpose, and without warranty or agreement as
to the condition of such Properties.

       PLEASE TAKE FURTHER NOTICE that, the Auction, if held, shall be
conducted telephonically or by videoconference October 22, 2020 at 11:00 a.m. (prevailing
Eastern Time), or at such later time as may be determined in the Debtor’s discretion.
 Case 1-19-41313-jmm          Doc 158     Filed 08/25/20      Entered 08/25/20 11:29:54




       PLEASE TAKE FURTHER NOTICE that any entity wishing to place a bid for
the Properties shall be subject to the following terms as set forth in the Terms and
Conditions of Sale/Bidding Procedures Order, a copy of which is attached hereto as Exhibit
“A”:

        PLEASE TAKE NOTICE, that the Debtor will seek Court approval of the
Auction Sale at a hearing to be held on October 28, 2020 at 2:00 (CEC) p.m. at hearing to
be held the Honorable Carla E. Craig Alan S. Trust, Chief (CEC) United States Bankruptcy
Judge for the Eastern District of New York to be conducted telephonically at Dial in
Number 888-273-3658 888-808-6929 (CEC); Access Code 2872314 2181522 (CEC) (the
"Sale Hearing"). At the Sale Hearing, the Debtor shall present the results of the Auction to
the Court and seek approval for the Successful Bid and any Backup Bid.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to that part of the
relief sought in the Motion not otherwise approved by this Order, including the Sale of the
Properties free and clear of liens, shall be (i) filed with the Bankruptcy Court by October
26, 2020, at 4:00 p.m. electronically by registered users of the Court's electronic case filing
system and, by all other parties in interest, mailed to the Clerk of the United States
Bankruptcy Court for the Eastern District of New York, 271-C Cadman Plaza East, Suite
1595, Brooklyn, New York 11201-1800 and (ii) upon: (a) attorneys for the Debtor,
Shafferman & Feldman LLP, 137 Fifth Avenue, 9th Floor, New York, New York 10010,
Attn: Joel Shafferman, Esq.; (b) the United States Trustee, U.S. Federal Office Building,
201 Varick Street, Suite 1006, New York, New York 10014, Attn: Rachel Wolf, Esq.

        PLEASE TAKE FURTHER NOTICE that that the failure to file an objection
prior to the Sale Objection Deadline shall forever bar, preclude and disqualify you from
asserting an objection to the Motion at the Sale Hearing or to the Bankruptcy Court’s entry
of findings and rulings sought therein.

       PLEASE TAKE FURTHER NOTICE that requests for information about the
Properties can be obtained by contacting counsel to the Debtor, Shafferman & Feldman,
Attn: Joel Shafferman, Esq., at (212) 509-1802, joel@shafeldlaw.com, or Rosewood
Realty Group, Attn: Greg Corbin at (212)359-9900, greg@rosewoodrg.com.

Dated: New York, New York
       August , 2020
                                                       BY ORDER OF THE COURT
                                                       Shafferman & Feldman LLP
                                                       Counsel to the Debtor
                                                       137 Fifth Avenue, 9 th Floor
                                                       New York, New York 10010
                                                       (212) 509-1802
